Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant' s arguments, related to claim feature A on pages 9-11, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	On pages 12-13 of the amendment, Applicant argued that Pham Van fail to disclose or suggest “wherein the MIP matrix is derived further based on a width and a height of the current block.”
	However, the Examiner respectfully disagrees. Pham Van clearly teaches on paragraph 0096 that the matrix A.sub.k is chosen based on the mode value indicated for the block, wherein said mode value is based on block sizes as explained in paragraphs 0098-0101 (In each of these three cases, which means 1) case related to block sizes of width and height both equal to 4, 2) case related to block sizes of width and height both less than equal to 8, and 3) case related to blocks where at least one of width and height is greater than 8, different number of ALWIP modes are used: 35, 19, and 11, respectively). Therefore, since the matrix A.sub.k is based on the mode value indicated for the block and the mode value is based on block sizes; hence, the matrix A.sub.k is based on block sizes, which are width and height of the block. 


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4, 6, 10-13, 15 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of copending Application No. 17/677,602 in view of KIM et al. (US 2022/0217366).
Claims 1-20 of copending Application No. 17/677,602 list all the features recited in claims 1-4, 6, 10-13, 15 and 19 of the current Application.  However, said claims 1-20 do not explicitly disclose wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream,
In the same field of endeavor, Kim discloses wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream (paragraph 0128, The decoder may parse the MIP flag when the current coding block satisfies the condition of Equation 4… For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0].  The block size 64x4 is considered the block size 256).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of copending Application No. 17/677,602 in view of Kim, by applying specific MIP modes for specific sizes of the current block, in order to have better encoding efficiency and higher image quality. 
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1, 3-4, 10, 12-13 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,457,221 B2 in view of KIM et al. (US 2022/0217366).
Claims 1-9 of U.S. Patent No. 11,457,221 B2 list all the features recited in claims 1, 3-4, 10, 12-13 and 19 of the current Application.  However, said claims 1-9 do not explicitly disclose wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream,
In the same field of endeavor, Kim discloses wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream (paragraph 0128, The decoder may parse the MIP flag when the current coding block satisfies the condition of Equation 4… For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0].  The block size 64x4 is considered the block size 256).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Claims 1-9 of U.S. Patent No. 11,457,221 B2 in view of Kim, by applying specific MIP modes for specific sizes of the current block, in order to have better encoding efficiency and higher image quality. 

6.	Claims 1, 3-4, 10, 12-13 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-10 of U.S. Patent No. 11,445,204 B2 in view of KIM et al. (US 2022/0217366).
Claims 1-10 of U.S. Patent No. 11,445,204 B2 list all the features recited in claims 1, 3-4, 10, 12-13 and 19 of the current Application.  However, said claims 1-10 do not explicitly disclose wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream,
In the same field of endeavor, Kim discloses wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream (paragraph 0128, The decoder may parse the MIP flag when the current coding block satisfies the condition of Equation 4… For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0].  The block size 64x4 is considered the block size 256).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of U.S. Patent No. 11,445,204 B2 in view of Kim, by applying specific MIP modes for specific sizes of the current block, in order to have better encoding efficiency and higher image quality. 

7.	Claims 1-4, 10-13 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-13 of copending Application No. 17/527,951 in view of KIM et al. (US 2022/0217366).
Claims 1-13 of copending Application No. 17/527,951 list all the features recited in claims 1-4, 10-13 and 19 of the current Application.  However, said claims 1-13 do not explicitly disclose wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream,
In the same field of endeavor, Kim discloses wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream (paragraph 0128, The decoder may parse the MIP flag when the current coding block satisfies the condition of Equation 4… For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0].  The block size 64x4 is considered the block size 256).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of copending Application No. 17/527,951 in view of Kim, by applying specific MIP modes for specific sizes of the current block, in order to have better encoding efficiency and higher image quality. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 1-4, 6, 10-13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0404324) hereinafter “Pham Van” in view of KIM et al. (US 2022/0217366) hereinafter “KIM”.
	As per claim 1, Pham Van discloses an image decoding method performed by a decoding apparatus (fig. 13), the method comprising: 
obtaining image information including prediction mode information from a bitstream (paragraph 0219, Entropy decoding unit 302 may receive encoded video data from the CPB and entropy decode the video data to reproduce syntax elements. Entropy decoding unit 302 may entropy decode intra-prediction information according to any of the various techniques of this disclosure to determine an intra-prediction mode, and pass an indication of the intra-prediction mode to intra-prediction unit 318; see also paragraphs 0226-0227); 
obtaining matrix_based intra prediction (MIP) flag information related to whether an MIP is applied to a current block based on the prediction mode information (e.g. sps_mip_enabled_flag taught in the syntax table of paragraph 0131; see also paragraph 0165);
deriving an MIP mode for the current block (paragraph 0072, video decoder 300 may decode the values of syntax elements for non-regular intra-prediction modes, such as the MIP mode as taught in paragraph 0063, when a regular intra-prediction mode is not used) based on the MIP flag information (see the syntax table of paragraph 0131); 
deriving an MIP matrix for the current block based on the MIP mode (e.g. see matrix Ak disclosed in paragraph 0096; see fig. 11; paragraph 0072, Video decoder 300 may form a prediction block for the current block using the signaled intra-prediction mode); 
generating MIP samples for the current block based on the MIP matrix (e.g. pred.sub.red shown in fig. 11; paragraph 0096, The vector representation of the boundary samples, bdry.sub.red, is multiplied with a matrix A.sub.k and an offset/bias term b.sub.k is added to obtain a downsampled version of the predicted block, pred.sub.red); and 
deriving reconstructed samples for the current block based on the MIP samples (fig. 13; paragraph 0228, Reconstruction unit 310 may reconstruct the current block using the prediction block and the residual block. For example, reconstruction unit 310 may add samples of the residual block to corresponding samples of the prediction block to reconstruct the current block),
wherein the MIP matrix is derived further based on a width and a height of the current block (fig. 11 and paragraph 0096 disclose that matrix Ak is chosen based on the mode; wherein based on block sizes, width and height, different mode is used as taught in paragraphs 0098-0101).  
However, Pham Van does not explicitly disclose wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream,
In the same field of endeavor, Kim discloses wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is obtained from the bitstream (paragraph 0128, The decoder may parse the MIP flag when the current coding block satisfies the condition of Equation 4… For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0].  The block size 64x4 is considered the block size 256).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Pham Van in view of Kim, by applying specific MIP modes for specific sizes of the current block, in order to have better encoding efficiency and higher image quality. 
As per claim 2, Pham Van discloses wherein the image information comprises a sequence parameter set (SPS), and wherein the SPS includes MIP available flag information related to whether an MIP is available (e.g. sps_mip_enabled_flag taught in the syntax table of paragraph 0131; see also paragraph 0165).  
As per claim 3, Pham Van discloses wherein the generating the MIP samples (e.g. pred.sub.red) comprises; deriving reduced boundary samples by down-sampling reference samples adjacent to the current block; and generating the MIP samples based on a product between the reduced boundary samples and the MIP matrix (see fig. 11 and paragraph 0096, The vector representation of the boundary samples, bdry.sub.red, is multiplied with a matrix A.sub.k and an offset/bias term b.sub.k is added to obtain a downsampled version of the predicted block, pred.sub.red).  
As per claim 4, Pham Van discloses wherein the generating the reconstructed samples comprises: up-sampling the MIP samples (paragraph 0069, The final prediction is obtained by upsampling these predicted samples pred.sub.red along with the boundary samples); generating prediction samples for the current block based on the up-sampled MIP samples (paragraph 0227); and generating the reconstructed samples based on the prediction samples (paragraph 0228). 
As per claim 6, KIM discloses wherein the height of the current block is four times larger than the width of the current block, or wherein the width of the current block is four times larger than the height of the current block (paragraph 0128, The decoder may parse the MIP flag when the current coding block satisfies the condition of Equation 4… For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0].  For instance the block size 64 covers blocks 4x16 and 16x4, which have width four times larger than height or height four times larger than width).
As per claim 10, Pham Van discloses an image encoding method performed by an encoding apparatus (fig. 12), the method comprising: 
determining whether a matrix-based intra prediction (MIP) is applied to a current block (paragraph 0193, mode selection unit 202 may select an intra-prediction mode from available intra-prediction modes, e.g., using RDO techniques. The selected intra-prediction mode may be a regular intra-prediction mode or a non-regular intra-prediction mode. The regular intra-prediction modes may include directional modes, DC mode, and planar mode. The non-regular intra-prediction modes may include other modes, such as ISP mode, MIP mode, and BDPCM mode, or other intra-prediction modes beyond directional modes, DC mode, and planar mode; paragraph 0242, video encoder 200 (e.g., mode selection unit 202) may select an intra-prediction mode (400) for a current block of video data. As explained above, video encoder 200 may perform a rate-distortion optimization (RDO) process to select the intra-prediction mode, which may be an intra-prediction mode that yields the best RDO metric among other tested modes); 
generating MIP flag information based on the determining related to whether the MIP is applied to the current block (paragraphs 0194-0195, entropy encode data representative of the intra-prediction mode used to predict the current block. For example, entropy encoding unit 220 may entropy encode a value for a syntax element indicating whether a regular intra-prediction mode is used to predict the block. The syntax element may be, for example, regular_intra_flag as discussed above. As noted above, regular_intra_flag may be entropy encoded before other non-regular intra mode flags, e.g., MIP flag, ISP flag, and reference index signaling…If instead the current block is predicted using a non-regular intra-prediction mode, entropy encoding unit 220 may entropy encode one or more of the non-regular intra-prediction syntax elements);
deriving an MIP mode for the MIP (paragraph 0193, mode selection unit 202 may select an intra-prediction mode from available intra-prediction modes, e.g., using RDO techniques. The selected intra-prediction mode may be a regular intra-prediction mode or a non-regular intra-prediction mode. The regular intra-prediction modes may include directional modes, DC mode, and planar mode. The non-regular intra-prediction modes may include other modes, such as ISP mode, MIP mode, and BDPCM mode, or other intra-prediction modes beyond directional modes, DC mode, and planar mode; paragraph 0242, video encoder 200 (e.g., mode selection unit 202) may select an intra-prediction mode (400) for a current block of video data. As explained above, video encoder 200 may perform a rate-distortion optimization (RDO) process to select the intra-prediction mode, which may be an intra-prediction mode that yields the best RDO metric among other tested modes); 
deriving an MIP matrix for the current block based on the MIP mode (paragraph 0096, The matrix A.sub.k and an offset/bias vector b.sub.k are chosen based on the mode value indicated for the block); 
generating MIP samples for the current block based on the MIP matrix (e.g. pred.sub.red shown in fig. 11; paragraph 0096, The vector representation of the boundary samples, bdry.sub.red, is multiplied with a matrix A.sub.k and an offset/bias term b.sub.k is added to obtain a downsampled version of the predicted block, pred.sub.red);
generating residual samples for the current block based on the MIP samples (paragraph 0196; fig. 12, output of residual generation unit 204); and
encoding image information including information on the residual samples (paragraph 0206, entropy encoding unit 220 may entropy encode quantized transform coefficient blocks from quantization unit 208; see also fig. 12) and MIP mode information related to the MIP mode and the MIP flag information (paragraph 0194-0195, If instead the current block is predicted using a non-regular intra-prediction mode, entropy encoding unit 220 may entropy encode one or more of the non-regular intra-prediction syntax elements; paragraph 0207,  Entropy encoding unit 220 may entropy encode intra-prediction mode information according to any of the various techniques of this disclosure), 
wherein the MIP matrix is derived further based on a width and a height of the current block (fig. 11 and paragraph 0096 disclose that matrix Ak is chosen based on the mode; wherein based on block sizes, width and height, different mode is used as taught in paragraphs 0098-0101). 
However, Pham Van does not explicitly disclose wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is generated and is included in the image information,
In the same field of endeavor, Kim discloses wherein for the current block of which size is equal to 64x4, the MIP flag information for the current block is generated and is included in the image information (paragraph 0128, The decoder may parse the MIP flag when the current coding block satisfies the condition of Equation 4… For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0]. The flag has to be generated and included in the image information first before it is parsed by the decoder.  The block size 64x4 is considered the block size 256).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Pham Van in view of Kim, by applying specific MIP modes for specific sizes of the current block, in order to have better encoding efficiency and higher image quality. 
 
As per claims 11-13, arguments analogous to those applied for claims 2-4 are applicable for claims 11-13.
As per claim 15, arguments analogous to those applied for claim 6 are applicable for claim 15.
As per claim 19, arguments analogous to those applied for claim 10 are applicable for claim 19; in addition Pham Van discloses a computer readable storage medium for storing encoded image information (paragraphs 0009 and 0308).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482